ACCEPTED
                                                                                    01-14-00516-CR
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               2/23/2015 1:25:10 PM
                                                                                CHRISTOPHER PRINE
                                                                                             CLERK

            Nos. 01-14-00516-CR, 01-14-00517-CR, 01-14-00518-CR
                       01-14-00519-CR, 01-14-00520-CR
                                                                    FILED IN
                                                             1st COURT OF APPEALS
                                        In the                   HOUSTON, TEXAS
                                 Court of Appeals            2/23/2015 1:25:10 PM
                                       For the               CHRISTOPHER A. PRINE
                                                                     Clerk
                               First District of Texas
                                     At Houston

                             

             Nos. 1370904, 1370905, 1370906, 1370907, 1370908
                           In the 230th District Court
                            Of Harris County, Texas

                             

                             HUGO PACHAS-LUNA
                                   Appellant
                                      v.
                             THE STATE OF TEXAS
                                   Appellee

                             
                      State’s Second Motion for Extension
                               Of Time to File Brief
                                

To the Honorable Court of Appeals:

      The State of Texas, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief. The following facts are

relevant:

      1. The appellant was charged in five indictments with different charges

            of possession of child pornography. (1 CR 13; 2 CR 13; 3 CR 13; 4 CR
          13; 5 CR 13).1 The appellant waived his right to a jury trial and pled

          not guilty to the trial court. (2 RR 4-8). The trial court found him

          guilty as charged. (4 RR 130-31). After a pre-sentence investigation,

          the trial court assessed punishment for each case at eight years’

          confinement, with the sentences to run consecutively. (5 RR 18; 1

          Supp. CR 3-4; 2 Supp. CR 3-4; 3 Supp. CR 3-4; 4 Supp. CR 3-4; 5 Supp.

          CR 3-4). The appellant filed timely notices of appeal and the trial

          court certified his right of appeal. (1 CR 92, 94).

      2. The State’s brief was due on February 20, 2015. The State requests a

          30-day extension of time in which to file its brief.

      3. This is the State’s second request for extension.

      4. The following facts are relied upon to show good cause for an

          extension of time to allow the State to file its brief:

             a. Since this Court granted the State’s last motion for extension,
                 the undersigned attorney has worked on the following matters:

                 1. Eric Baumgart
                    No. 01-14-00320-CR
                    Brief filed January 28, 2015



1The State will refer to the clerk’s records in the different causes as though they were
sequential volumes. Thus the record for 01-14-00516- CR will be 1 CR, the record for 01-
14-00517-CR will be 2 CR, and so on, in numerical order. If the same document appears in
all the records, the State will cite to the copy in 1 CR.
              2. Raul Rodriguez
                 No. PD-0016-14
                 Petition for discretionary filed February 5, 2015

              3. David Sydney McKeand
                 No. 14-14-00943-CR
                 Brief filed February 9, 2015

              4. Aaron Charles Burton
                 Nos. 01-14-00513-CR & 01-14-00514-CR
                 Brief filed February 25, 2015

              5. Robert Louis Martin
                 No. 14-14-00730-CV
                 Brief due February 25, 2015, with no further extensions
                 possible

           b. The undersigned attorney is assigned to receive trial court
              questions from nine felony courts. Since this Court granted the
              State’s last motion for extension, the undersigned attorney has
              spent roughly 11 hours answering trial court questions, and
              also conducted a somewhat involved jury-charge conference.


WHEREFORE, the State prays that this Court will grant the requested
extension.
                                               Respectfully submitted,


                                                /s/ C.A. Morgan
                                                CLINTON A. MORGAN
                                                Assistant District Attorney
                                                Harris County, Texas
                                                1201 Franklin, Suite 600
                                                Houston, Texas 77002-1923
                                                (713) 755-5826
                                                morgan_clinton@dao.hctx.net
                                                TBC No. 24071454
                            CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve

a copy of this motion to:

      Sarah V. Wood
      sarah.wood@pdo.hctx.net



                                                  /s/ C.A. Morgan
                                                  CLINTON A. MORGAN
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  morgan_clinton@dao.hctx.net
                                                  TBC No. 24071454

Date: February 23, 2015